Citation Nr: 1109827	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In his April 2006 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a subsequent April 2006 statement, the Veteran submitted written notification indicating that he no longer wished to appear at a hearing before the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

This case was previously before the Board in December 2009, when the claim was remanded for further evidentiary and procedural development.  The RO was instructed to schedule the Veteran for a VA audiological examination to determine the nature and current level of severity of his service-connected hearing loss.  The Board concludes that the development set forth in the December 2009 Remand has been accomplished.  Nevertheless, another remand is required in this case.  

The issue of entitlement to service connection for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As indicated above, the Board remanded the appeal in December 2009, in part, for the RO to schedule the Veteran for a VA examination.  A VA examination was completed in February 2010.  The VA examination report indicates that the puretone threshold evaluations and speech recognition scores obtained should not be used for rating purposes.  The VA examiner indicated that the scores did not appear to be of good reliability.  The VA examiner stated that while the Veteran initially gave elevated responses to pure tones in the right ear and barely responded to pure tones in the left ear, these improved with multiple reinstructions.  Stenger testing was positive at 1000, 2000, and 4000 Hz. 

In February 2010, the Veteran submitted a statement.  He indicated that he had requested that the February 2010 VA examiner leave the door of the testing unit open because he has issues with enclosed spaces due to his service-connected PTSD.  He stated that the VA examiner tested him on two different occasions but was unable to get a reliable reading, so he was sent to another audiologist at the same VA Hospital.  

VA treatment records confirm that the Veteran was reevaluated in May 2010 by a different VA audiologist.  The VA audiologist indicated that the Veteran needed his hearing tested in a large booth with an open door.  Audiometric testing at that time revealed hearing within normal limits in the right ear, except for mild to moderate sensorineural hearing loss in the 6000 to 8000 Hz. range.  Left ear testing reflected hearing within normal limits except for moderate to moderately-severe sensorineural hearing loss between 3000 to 8000 Hz.  Good word recognition scores were noted bilaterally, although the specific percentage was not noted.  The VA treating audiologist noted that the Veteran was reinstructed several times during testing and results obtained were believed to be valid.

Unfortunately, it is unclear from the May 2010 VA treatment record the audiometric thresholds obtained upon testing.  The VA treatment record indicates to "see Audio" for the audiometric results.  However, the audiogram is not currently available in the claims file.  These outstanding records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Moreover, it is unclear whether the Maryland CNC word list was used in this VA treatment examination.  Further clarification is needed as to this VA audiological report.   See Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA audiometric testing associated with the May 5, 2010 VA treatment record from the Marion Illinois VAMC.  Any negative search result should be noted in the record. 

2.  Following the development set forth in paragraph 1 of this Remand, the RO/AMC should obtain a VA medical opinion. The VA examiner should provide an interpretation of the May 2010 VA audiological testing. 

Specifically, if the pure tone thresholds are obtained in graphical form, pursuant to paragraph 1 of this Remand, the examiner should translate the graphs of the Veteran's puretone threshold levels into numerical form by providing the Veteran's puretone thresholds at each of the relevant frequencies.  The examiner should also clarify whether the speech recognition scores are based on the Maryland CNC word list, and also what the speech recognition scores are for each ear.  If the examiner is unable to interpret the May 2010 VA treatment report, the examiner should provide a supporting rationale.

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

